Subsequently, on a petition for rehearing, the following additional opinion was filed: Per Curiam : Appellant complains of the giving of instruction X. In his written motion for new trial in the circuit court appellant set out the special grounds upon which he relied. He is therefore confined to the grounds specified and set forth in that motion. Metropolitan West Side Elevated Railroad Co. v. White, 166 Ill. 375; Illinois Central Railroad Co. v. Johnson, 191 id. 594; Call v. People, 201 id. 499. An examination of the abstract in this case shows that in the points set up on this written motion for new trial nothing is stated that specifically or in a general way covers any objection to said instruction X. Under the rules of this court “the abstract must be sufficient to fully present every error and exception relied upon.” The written motion for new trial having attempted to specify the grounds of such motion, and failing, as shown by the abstract, to raise any question as to instruction X being faulty, appellant can not urge the question before this court. Rehearing denied.